I think the rehearing should be granted. The testimony of appellee was to the effect that Keeton made to her a declaration (competent under 5201 of Pope's Digest of the laws of Arkansas to establish cause of his death) that there was a "sudden, hard stop" and that he (Keeton) was "jerked off." It was the function of the jury to say whether this version of the occurrence was true, and, if true, whether it established negligence on the part of appellant's employee who was operating the locomotive at the time of Keeton's injury. Tennant v. Peoria  P. U. Ry. Co., 321 U.S. 29, 64 S. Ct. 409.
We have frequently held that, in testing the sufficiency of the evidence to support a verdict, we must give the testimony in favor of the appellee the strongest probative force that it will reasonably bear. D. F. Jones Construction Company, Inc., v. Lewis, 193 Ark. 130, 98 S.W.2d 874; Chicago, Rock Island  Pacific Railway Company v. Manus,193 Ark. 397, 100 S.W.2d 258; American Surety Company v. Kinnear Manufacturing Company, 185 Ark. 953, 30 S.W.2d 825. Considered in the light of this rule, the evidence in this case was sufficient, in my opinion, to authorize the jury to find that Keeton's death was caused by the negligence of appellant's servant.